                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SWAROVSKI AKTIENGESELLSCHAFT and
SWAROVSKI NORTH AMERICA LIMITED,                      Case No. 19-cv-02490

                        Plaintiffs,                   Judge Sara L. Ellis

       v.                                             Magistrate Judge Sunil R. Harjani

XIE JI PING, et al.,

                        Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 2, 2019 [54], in favor of

Plaintiffs Swarovski Aktiengesellschaft’s and Swarovski North America Limited’s (collectively,

“Swarovski” or “Plaintiffs”) and against the Defendants Identified in Schedule A in the amount of

one million dollars ($1,000,000) per Defaulting Defendant, and Plaintiff acknowledges payment

of an agreed upon damages amount, costs, and interest and desires to release this judgment and

hereby fully and completely satisfy the same as to the following Defendants:

               Defendant Name                                         Line No.
                  Fine Living                                           110
                 Incandescence                                          142
               longlongchenchen                                         175

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 21st day of November 2019.   Respectfully submitted,

                                        __/s/ RiKaleigh C. Johnson
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiffs Swarovski Aktiengesellschaft
                                        and Swarovski North America Limited




                                           2
